— In related proceedings pursuant to Family Court Act article 10 and Social Services Law § 384-b, the parents appeal, as limited by their brief, from so much of an order of the Family Court, *769Queens County (Salinitro, J.), dated April 29, 2008, as denied those branches of their motion which were (1) to direct that the dispositional hearing in the child protective proceedings be completed on a day-to-day basis, and (2) pursuant to Family Court Act § 1062 to terminate the placement of the children in foster care.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements, and the matter is remitted to the Family Court, Queens County, for further proceedings, with the dispositional hearing in the child protective proceedings to be conducted prior to the fact-finding hearing on the termination of parental rights petitions, which dispositional hearing shall commence no later than April 15, 2009, and proceed until concluded.
That branch of the parents’ motion which was pursuant to Family Court Act § 1062, seeking to terminate the placement of the subject children in foster care, was properly denied, in light of this Court’s prior finding that the parents had abused and/or neglected the subject children (see Matter of Peter R., 8 AD3d 576 [2004]), and the parents’ failure to demonstrate that such removal was in the best interests of the subject children.
The parties’ remaining contentions are without merit. Rivera, J.P., Florio, Dickerson and Chambers, JJ., concur.